Citation Nr: 1820741	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a pulmonary disability claimed as acute pneumonia and lung disorder with congestion.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This includes a November 2013 rating that denied service connection for a left elbow disorder.  

The Veteran testified before the undersigned in an August 2015 hearing in regards to the left elbow matter.  A hearing transcript regarding this issue is associated with the file.  The Board disposed of other issues previously on appeal and remanded the left elbow issue in November 2015, September 2016 and June 2017.

Also before the Board are perfected and merged appeals of a June 8, 2017 rating denying service connection for a left hip disability, a right hip disability and a lung disability; and a June 24, 2017 rating which denied service connection for a bilateral hearing loss.  The Veteran did not request a hearing in his December 2017 substantive appeal of the hearing loss denial or his January 2018 substantive appeal of the denial of the claims for service connection for a left hip disability, a right hip disability and a lung disability.  

Regarding the merged issues of service connection for a left hip disability, a right hip disability, a lung disability and bilateral hearing loss, these issues were all previously denied in final adjudications.  The hearing loss and bilateral hip disorders were most recently denied in an October 2013 unappealed rating decision and the lung disorder was most recently denied in a November 2015 Board decision.  At the time of these prior final denials, partial service treatment records (STRs) were associated with the claims file.  Subsequent to these denials, the complete STRs were obtained in April 2017, consisting of 66 pages as opposed to the 32 pages of the photocopied records that were obtained in January 1980.  Additionally, many of the pages of the January 1980 STRs were of such poor quality as to be unreadable, compared to the clear copies obtained in April 2017.  As the newly obtained STRs contain new evidence pertinent to all these previously denied issues, the Board shall adjudicate these all on a de novo basis.  See 38 C.F.R. § 3.156 (c)(1)(i) (2017) ( new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. Rather, the claim is simply reviewed on a de novo basis).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand all claimed issues on appeal, including the previously remanded left elbow issue.  Of note, a February 2018 deferred rating which referenced the January 2018 statement of the case pertaining to the issues of service connection for a left hip disability, right hip disability and lung disability indicated that Social Security (SSA) records needed to be obtained.  Because it is not clear which disability the outstanding SSA records could pertain to, the Board finds that adjudication of all issues should be deferred pending the receipt of these records.  

Moreover, with respect to the lung disability claim, the Veteran has recently submitted additional evidence in the form of articles describing various theories of entitlement for a lung disorder to include a June 29, 2017 article about lung disease including based on asbestos exposure and respiratory diseases among military personnel; a June 29, 2017 article about health impacts of exposure to jet fuel to include lung irritation; a January 24, 2018 article about pneumonia and a January 24, 2018 article about waterborne illnesses including those causing respiratory disorders.  The Veteran has further asserted exposure to contaminated water at Camp Lejeune in his substantive appeal in his January 2018 VA Form I-9.  However his personnel records do not show that he was actually stationed in Camp Lejeune.  Since he was denied service connection for a lung disorder by the Board in November 2015 based on a lack of evidence showing current disability, the records include a lung CT scan showing evidence of emphysematic changes in June 2016, and he questioned whether exposure to engine exhaust or second hand smoke might have caused his mild emphysema.  See 182 pg. CAPRI from 5/9/17 at pg. 102, 104.  Given the evidence of a current disability, further development is indicated to include for his various theories of entitlement that he has submitted articles about, and a VA examination should be obtained to address whether his current lung findings are related to any incident in service.  

Regarding the claimed left elbow disorder and his bilateral hip disorders, the Veteran's agent has alleged in a December 2017 statement that the VA examinations have thus far been inadequate as they failed to consider his MOS of parachute rigger.  See DD-214.  The agent alleged that this MOS involved repetitive motion that impacted the left elbow and hips.  The agent also submitted an article from Virginia Sports Medicine Institute about repetitive injuries pertaining to elbows.  See article dated 12/23/17.  Although a November 2017 VA C&P medical opinion was obtained regarding the left elbow that did address the impact of his various MOS activities, including replacing aircraft equipment including parachutes, the examiner did not have the article from Virginia Sports Medicine Institute about repetitive injuries, nor the agent's allegations about repetitive motion as a parachute rigger.  Likewise, the December 2017 VA examination of the hips addressed his MOS activities that included jumping on and off aircraft, but did not consider the article about repetitive injuries and the agents allegations of the impact of repetitive motion as a parachute rigger.  Thus on remand an addendum opinion should be obtained which considers the December 2017 article and the allegations about the impact of his duties as a parachute rigger in addition to his other MOS activities.  

Finally, regarding his hearing loss claim, examinations to date have not disclosed a hearing loss for VA purposes under 38 C.F.R. § 3.385.  However, given the need to remand this matter for further development the Veteran should be afforded another VA examination to ascertain whether he has a current hearing loss disability that is related to in-service acoustic trauma from his MOS that involved working around aircraft.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  

2.  Obtain and associate with the claims file any outstanding VA treatment records since November 2017.

3.  Request the Veteran clarify his claims of exposure to various claimed causes of his claimed lung disorder to include possible asbestos exposure, exposure to jet fuel, and contaminated water.  He should further clarify the dates that he was stationed in Camp Lejeune.  Following his response to the clarification request, the RO should conduct further development to verify his claimed exposures, to include from official sources such as JSRRC if necessary.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Upon review of the entire claims folder, to include the additional medical evidence, post-service treatment records, and lay statements of the Veteran, the examiner should offer an opinion as to the following:  Whether the Veteran has a hearing loss for VA purposes and if so it is at least as likely as not (at least a 50 percent probability) that any disability of hearing loss was incurred or aggravated in service or was manifested within the first post service year.   

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  The evidence established that the Veteran experience acoustic trauma in service from working among aircraft as a flight equipment man.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  Return the claims file to the examiner(s) who conducted the November 2017 elbow examination and December 2017 hips examination.  (If unavailable another similarly qualified examiner may respond instead.)  Ask the examiner(s) to provide an addendum to examination report which addresses the following questions: is there at least a 50-percent probability that a diagnosed left elbow enthesophyte, a left hip disability and/or a right hip disability had an onset in active service, or is/are otherwise causally connected to active service?  In answering this question the examiner(s) must address the Veteran's MOS of parachute rigger and the December 2017 allegations that this MOS involved repetitive motion that impacted the left elbow and hips and the article from Virginia Sports Medicine Institute about repetitive injuries.  A complete rationale for all opinions expressed must be included in the examination report.  If the examiner(s) cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner(s) must provide the reasons why an opinion would require speculation.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed lung disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

Upon review of the entire claims folder, to include the additional medical evidence including the June 2016 VA lung CT scan, post-service treatment records, and lay statements of the Veteran, the examiner should opine as to whether the Veteran has a lung disorder, and if so, whether it is at least as likely as not (at least a 50 percent probability) that any disability of the lungs was incurred in service.  In addressing this matter the examiner must address all claimed theories of exposure that have been verified by the above requested development.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

7.  If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




